        Case 2:20-cv-01124-NR Document 32 Filed 05/13/21 Page 1 of 14




               IN THE UNITED STATES DISTRICT COURT
            FOR THE WESTERN DISTRICT OF PENNSYLVANIA
D.A., by and through his parents D.A.      )
and W.A.,                                  )
                                           )   2:20-cv-1124-NR
              Plaintiffs,                  )
                                           )
       v.                                  )
                                           )
PENN HILLS PUBLIC SCHOOL                   )
                                           )
DISTRICT,                                  )
                                           )
                                           )
              Defendant.
                                     OPINION
J. Nicholas Ranjan, United States District Judge

      Before the Court are the parties’ cross-motions for summary judgment. ECF

18; ECF 21. In their complaint, Plaintiffs D.A. and his parents, D.A. and W.A., allege

that Defendant Penn Hills Public School District discriminated against D.A. (who is

a high school student) in violation of his rights under Title II of the Americans with

Disabilities Act, 42 U.S.C. § 12132, and Section 504 of the Rehabilitation Act of 1973,

29 U.S.C. § 794. See ECF 1. According to Plaintiffs, D.A. has several medical

conditions that, without an accommodation, make it impossible for him to use the

transportation services that Penn Hills provides to all students in the district, no

matter if they are enrolled in public or private school. Because of those conditions,

D.A. cannot make it to his assigned bus stop on the district’s pre-existing route and

has trouble riding on the standard bus for the entire duration of the trip. Plaintiffs

contend that Penn Hills failed to provide D.A. with equal access to its transportation

services by refusing his request for the reasonable accommodation of specialized door-

to-door transportation.

      In their summary judgment motion, Plaintiffs argue that the undisputed

material facts establish the elements of their equal access, failure-to-accommodate
theory. In response, Penn Hills does not take issue with any of Plaintiffs’ asserted
                                       -1-
         Case 2:20-cv-01124-NR Document 32 Filed 05/13/21 Page 2 of 14




facts, but instead rejects Plaintiffs’ suggested legal framework for analyzing their

claim. According to Penn Hills, to resolve this case, the Court need only “assess

whether the District discriminated against D.A. by offering only the transportation

other students have access to, and reserving door-to-door transportation to those

students who have enrolled in the District’s public school program.” ECF 22, p. 4.

Penn Hills asserts that, as a matter of law, it does not have to provide this specialized

transportation to “parentally placed 504 students who are not dually enrolled, so long

as the District has offered a [Free Appropriate Public Education] to the student

within its own district.” Id. Since Penn Hills offered D.A. a FAPE and his parents

opted out, the district argues that it has not discriminated against D.A. by denying

his requested accommodation.

       After carefully considering the parties’ arguments, the Court agrees with

Plaintiffs. Plaintiffs assert a non-FAPE failure-to-accommodate claim. That is a

claim that any disabled individual can bring against a public entity receiving federal

funds. Applying that framework, because Penn Hills provides busing to other public

and privately enrolled students in its district, it has a duty to reasonably

accommodate D.A.’s disability to provide him with equal access. That duty includes

a duty to provide door-to-door transportation services, which the parties agree are
necessary to accommodate D.A.’s disability and otherwise are a reasonable

accommodation. See ECF 30. The Court will therefore enter summary judgment in

favor of Plaintiffs.

                                   BACKGROUND

       D.A., a minor, is a resident of the Penn Hills School District. ECF 17, ¶ 1.

D.A., however, is currently enrolled in Central Catholic High School, a private

parochial school. Id. at ¶ 2. D.A. has attended parochial school throughout his entire



                                          -2-
         Case 2:20-cv-01124-NR Document 32 Filed 05/13/21 Page 3 of 14




educational career and has never enrolled in any of the public schools in the Penn

Hills School District. Id. at ¶ 3.

       D.A.’s treating physicians have diagnosed him with several conditions,

including asthma, depression, anxiety, and a peanut allergy. Id. at ¶ 4. As a result

of these conditions, D.A. requires certain accommodations to participate in school

activities. Id. at ¶ 6.

       Penn Hills provides transportation services for students enrolled in public

schools in the district. Id. at ¶ 8. Penn Hills, as mandated by state law, also provides

transportation to students who are enrolled in eligible nonpublic schools within a ten-

mile distance of district boundaries, including, specifically, students who are enrolled

in Central Catholic. Id. at ¶¶ 9-10.

       Before the 2019-20 school year, Penn Hills provided D.A. with door-to-door

transportation to Central Catholic under a “Section 504 Service Agreement”1 he had

with the district. Id. at ¶¶ 11-13. But in September 2019, Penn Hills informed D.A.’s

parents that it would be discontinuing the door-to-door transportation. Id. at ¶ 15.

In response, D.A.’s family filed a complaint with the U.S. Department of Education

Office of Civil Rights. Id. at ¶ 16. The parties settled their dispute through mediation

on January 24, 2020. Id.
       Despite that resolution, on February 10, 2020, Penn Hills’ Superintendent

informed D.A.’s parents that the district was “concluding services provided through

[D.A.’s] Chapter 15/Section 504 Service Agreement … due to [D.A.’s] enrollment in

Central Catholic High School.” Id. at ¶ 17.

1 Section 504 of the Rehabilitation Act states that “[n]o otherwise qualified individual
with a disability in the United States, as defined in section 705(20) of this title, shall,
solely by reason of her or his disability ... be denied the benefits of ... any program or
activity.” 29 U.S.C. § 794(a). School districts will oftentimes create a “Section 504
Service Agreement” to accommodate disabled students’ needs, such as through the
provision of certain specialized transportation services. See, e.g., Molly L. ex rel. B.L.
v. Lower Merion Sch. Dist., 194 F. Supp. 2d 422, 425 (E.D. Pa. 2002).
                                            -3-
        Case 2:20-cv-01124-NR Document 32 Filed 05/13/21 Page 4 of 14




      After that, D.A.’s parents filed a due-process complaint with Pennsylvania’s

Office for Dispute Resolution. ECF 20-1. The due-process complaint alleged that

Penn Hills violated Section 504 by failing to provide D.A. with access to specialized

transportation. Id. at p. 4, ¶ 11. Penn Hills moved to dismiss the complaint, and the

special education hearing officer granted the motion. ECF 20-7.

      After dismissal of the due-process complaint, Plaintiffs filed this case. Because

the parties believed that this case presented pure issues of law, they agreed to a

streamlined procedure, which the Court approved. That is, the parties agreed that

they would only engage in a brief period of informal discovery, submit a joint

stipulation of facts, and then cross-move for summary judgment. See ECF 15. After

the parties fully briefed their respective motions, the Court held oral argument. ECF

27. The motions are now ready for disposition.

                            STANDARD OF REVIEW

      Summary judgment is appropriate “if the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a

matter of law.” Fed. R. Civ. P. 56(a). At summary judgment, the Court must ask

whether the evidence presents “a sufficient disagreement to require submission to a

jury or whether it is so one-sided that one party must prevail as a matter of law.”
Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 251-52 (1986).         In making this

determination, “all reasonable inferences from the record must be drawn in favor of

the nonmoving party and the court may not weigh the evidence or assess credibility.”

Goldenstein v. Repossessors, Inc., 815 F.3d 142, 146 (3d Cir. 2016) (cleaned up). The

moving party bears the initial burden to show the lack of a genuine dispute of




                                         -4-
        Case 2:20-cv-01124-NR Document 32 Filed 05/13/21 Page 5 of 14




material fact, and “if the evidence is such that a reasonable jury could return a verdict

for the nonmoving party,” summary judgment is improper. Id. (cleaned up).

      Simply put, summary judgment is “‘put up or shut up’ time for the non-moving

party: the non-moving party must rebut the motion with facts in the record and

cannot rest solely on assertions made in the pleadings, legal memoranda, or oral

argument.” Berckeley Inv. Grp., Ltd. v. Colkitt, 455 F.3d 195, 201 (3d Cir. 2006)

(citation omitted). If the non-moving party “fails to make a showing sufficient to

establish the existence of an element essential to that party’s case, and on which that

party will bear the burden at trial,” summary judgment is warranted. Celotext Corp.

v. Catrett, 477 U.S. 317, 324 (1986).

      “The rule is no different where there are cross-motions for summary

judgment.” Lawrence v. City of Phila., 527 F.3d 299, 310 (3d Cir. 2008). The parties’

filing of cross-motions “does not constitute an agreement that if one is rejected the

other is necessarily justified[.]” Id. (cleaned up). But the Court may “resolve cross-

motions for summary judgment concurrently.” Hawkins v. Switchback MX, LLC, 339

F. Supp. 3d 543, 547 (W.D. Pa. 2018) (Conner, J.) (citations omitted). When doing so,

the Court views the evidence “in the light most favorable to the non-moving party

with respect to each motion.” Id. (citations omitted).
                            DISCUSSION & ANALYSIS
I.    Plaintiffs assert a non-FAPE, failure-to-accommodate claim under the
      ADA and Rehabilitation Act.
      The parties have dueling views as to the appropriate legal framework that

applies in this case. On one hand, Plaintiffs argue that they should prevail under an

equal access, failure-to-accommodate theory. On the other hand, Penn Hills argues

that Plaintiffs cannot establish liability because the district need not provide “FAPE-




                                          -5-
        Case 2:20-cv-01124-NR Document 32 Filed 05/13/21 Page 6 of 14




related services”2 to a privately enrolled student—an argument that depends on

Plaintiffs bringing a claim based on the denial of a FAPE.

      Because of the parties’ divergent views on the fundamental nature of the case,

the threshold question the Court must resolve is, what type of claim are Plaintiffs

pursuing? Are Plaintiffs pursuing a straightforward failure-to-accommodate claim,

as they suggest in their motion? Or are they asserting a FAPE-related claim, as Penn

Hills counters in its motion?

      After careful consideration, the Court agrees with Plaintiffs—the central claim

here is whether Penn Hills denied D.A. equal access to its busing services by refusing

his requested accommodation of door-to-door transportation.

      The ADA and the Rehabilitation Act allow for both types of claims outlined in

the parties’ cross-motions.     Under those statutes (and often along with the

Individuals with Disabilities Education Act), a plaintiff can bring a claim based on a

school district failing to provide “meaningful access to education by offering

individualized instruction and related services appropriate to her ‘unique needs.’”

Fry v. Napoleon Cmty. Schs., 137 S. Ct. 743, 755 (2017). Essentially, a student can

allege that the school district has denied him or her a FAPE. Id. at 755-56. But a

student can also bring a claim for simple discrimination under those statutes,
regardless of the school district’s obligation to provide a FAPE. Id. at 756. That claim

hinges on the allegation that he or she has been denied the opportunity to “participate

equally to all others in public facilities and federally funded programs.” Id. This

distinction is important because these claims have different analytical frameworks.




2“FAPE” stands for “free appropriate public education.” Under the Individuals with
Disabilities Education Act and the Rehabilitation Act, a school district must ensure
that enrolled disabled students receive a “free appropriate public education.” 20
U.S.C. § 1412(a)(1); 34 C.F.R. § 104.33(a).
                                         -6-
        Case 2:20-cv-01124-NR Document 32 Filed 05/13/21 Page 7 of 14




      “One clue to whether the gravamen of a complaint against a school concerns

the denial of a FAPE, or instead addresses disability-based discrimination, can come

from asking a pair of hypothetical questions.” Id. That is, the court should first ask,

“could the plaintiff have brought essentially the same claim if the alleged conduct had

occurred at a public facility that was not a school—say, a public theater or library?

And second, could an adult at the school—say, an employee or visitor—have pressed

essentially the same grievance?” Id. (emphasis in original). When the answer to

those questions is “yes,” the complaint is “unlikely to be truly about” the denial of a

FAPE, because in “those other situations there is no FAPE obligation and yet the

same basic suit could go forward.” Id. But when the answer is “no,” “then the

complaint probably does concern a FAPE, even if it does not explicitly say so; for the

FAPE requirement is all that explains why only a child in the school setting (not an

adult in that setting or a child in some other) has a viable claim.” Id.

      “A further sign that the gravamen of a suit is the denial of a FAPE can emerge

from the history of the proceedings.” Id. at 757. A prior pursuit of “administrative

remedies will often provide strong evidence that the substance of a plaintiff’s claim

concerns the denial of a FAPE, even if the complaint never explicitly uses that term.”

Id.
      Here, the “gravamen” of the complaint is not the denial of a FAPE for at least

three reasons.

      First, the primary thrust of Plaintiffs’ complaint is that Penn Hills “has refused

to provide D.A. with a reasonable accommodation that will allow him to access the

publicly funded service of school transportation.” ECF 1, ¶¶ 36, 42. As Penn Hills

concedes, that claim does not reference or require a FAPE. ECF 24, p. 6. While

Plaintiffs mention that Penn Hills “has discriminated against” D.A. “by denying him

eligibility for a 504/Chapter 15 Service Agreement” (ECF 1, ¶ 34), they have

                                         -7-
         Case 2:20-cv-01124-NR Document 32 Filed 05/13/21 Page 8 of 14




abandoned that claim. In their briefing, Plaintiffs make clear that the claim they are

pursuing “fit[s] th[e] non-FAPE mold” because it does not depend on the “denial of

FAPE or take issue with the quality of education D.A. receives.” ECF 23, p. 3. At

oral argument, Plaintiffs’ counsel was even more explicit about the focus of their

claim. See ECF 28, 3:7-13 (“[Plaintiffs] are here today seeking an accommodation of

door-to-door transportation so he can receive equal access to the transportation

operation already underway under the Penn Hills School District that’s available to

all residents of the Penn Hills School District whether they are enrolled in the public

school or a local nonprofit private school.”).

      Second, Plaintiffs’ claim could be viable against any public or federally funded

entity that provides transportation services, albeit with a different regulatory

framework. For example, Plaintiffs could bring a substantively similar claim against

a federally funded public transit authority if it refused to make a reasonable

accommodation that would allow D.A. to have equal access its services. The core

elements of that claim would be the same: (i) the public transit authority provides

transportation services to the public along pre-planned routes, (ii) D.A. cannot access

the nearest pre-planned route because of his disability, and (iii) the transit authority

refused D.A.’s    request    for   the reasonable   accommodation of door-to-door
transportation so that he could have equal access to those services.          See, e.g.,

Scalercio-Isenberg v. Port Authority of N.Y & N.J., 487 F. Supp. 3d 190 (S.D.N.Y.

2020) (deciding failure-to-accommodate claim brought by a disabled plaintiff against

a transit authority). That Plaintiffs could bring a substantively similar claim outside

the school setting strongly suggests that his case has nothing to do with denial of a

FAPE.

      Third, “nothing in the nature of [Plaintiffs’] suit suggests any implicit focus on

the adequacy of [D.A.’s] education.” Fry, 137 S. Ct. at 758. Nor could it. Penn Hills

                                           -8-
        Case 2:20-cv-01124-NR Document 32 Filed 05/13/21 Page 9 of 14




is not providing D.A. with his education; Central Catholic is. Although it’s true that

Plaintiffs initially pursued administrative remedies, and that would normally

suggest that Plaintiffs are bringing FAPE-related claims, under the circumstances

here, that fact is less persuasive. Plaintiffs pursued many of the same non-FAPE

claims and arguments in the administrative proceeding and have since clarified that

they only went through that process in an ultimately unsuccessful attempt to obtain

a speedy resolution. ECF 23, p. 3.

      Thus, this case is properly analyzed under an equal access, failure-to-

accommodate framework.

II.   Plaintiffs are entitled to summary judgment because Penn Hills had
      to accommodate D.A., even though he was not enrolled in the district.
      Generally speaking, “to establish a violation of Title II of the ADA, a plaintiff

must allege that: (1) he is a qualified individual with a disability; (2) he was either

excluded from participation in or denied the benefits of some public entity’s services,

programs, or activities; and (3) such exclusion, denial of benefits, or discrimination

was by reason of his disability.”    Muhammad v. Ct. of Common Pleas of Allegheny

Cty., Pa., 483 F. App’x 759, 762 (3d Cir. 2012) (citations omitted). “The requirements

for a claim under [Section 504] are the same as those under the ADA with the

additional requirement that a plaintiff alleging a violation of [Section 504]
demonstrate that the violation was committed by a program or activity receiving

Federal financial assistance.” Id. at 762-63 (cleaned up).

      “[A] plaintiff can assert a failure to accommodate as an independent basis for

liability under the ADA and [Section 504].” Id. at 763. To establish such a claim

here, D.A. must also show that “the accommodation he seeks is reasonable, i.e., that

it is necessary to avoid discrimination on the basis of disability.” Id. (cleaned up).

The burden is at first on Plaintiffs to articulate a reasonable accommodation. See
K.K. v. N. Allegheny Sch. Dist., No. 14-218, 2017 WL 2780582, at *11 (W.D. Pa. June
                                          -9-
          Case 2:20-cv-01124-NR Document 32 Filed 05/13/21 Page 10 of 14




27, 2017) (Conti, J.). Once they have done that, the burden of proof then shifts to

Penn Hills to “establish that the requested relief would require an unduly

burdensome or fundamental alteration of state policy[.]” Id.

         “The test to determine the reasonableness of a modification is whether it alters

the essential nature of the program or imposes an undue burden or hardship in light

of the overall program.” Id. (cleaned up). This is a “fact-specific, case-by-case inquiry

that considers, among other factors, the effectiveness of the modification in light of

the nature of the disability in question and the cost to the organization that would

implement it.” Anderson v. Franklin Inst., 185 F. Supp. 3d 628, 650 (E.D. Pa. 2016)

(cleaned up).

         “A failure-to-accommodate claim differs from other ADA claims in that the

ADA does not require a failure-to-accommodate plaintiff to show that his injury was

the result of purposeful discrimination.” Muhammad, 483 F. App’x at 764 (citation

omitted). Instead, the ADA’s “‘by reason of’ language requires a showing of causation:

the plaintiff must demonstrate that, but for the failure to accommodate, he would not

be deprived of the benefit he seeks.” Id. (citation omitted).

         Applying this standard, Plaintiffs are entitled to summary judgment.

         Penn Hills’ central argument is that “[i]f a school district offers a FAPE
program to a student with a disability and the parent chooses to place the student in

a private placement, the school district has no obligation under 504 to provide or pay

for any transportation services.” ECF 22, p. 6. That may be true, but it is beside the

point.

         Irrespective of Penn Hills’ FAPE-related obligations, under the ADA and

Section 504, Penn Hills “must afford disabled and nondisabled students an equal

opportunity to receive transportation for nonacademic purposes.” K.K., 2017 WL

2780582, at *10. The reason for this rule lies in the interplay between Pennsylvania’s

                                           - 10 -
        Case 2:20-cv-01124-NR Document 32 Filed 05/13/21 Page 11 of 14




statutory requirements for providing transportation to and from school and federal

law. That is, Pennsylvania law states that if a school district provides transportation

to its enrolled students, it must also provide that same transportation to eligible

private-school students within a ten-mile distance of the district’s boundaries. 24 Pa.

Stat. Ann. § 13-1361. Once the district offers that service to all those students, federal

law states it cannot discriminate against students with disabilities by denying them

equal access.   See 34 C.F.R. § 104.37(a)(1)-(2) (a recipient of federal funds that

operates a public elementary or secondary education program “shall provide non-

academic and extracurricular services in such manner as is necessary to afford

handicapped students an equal opportunity for participation in such services and

activities,” including “transportation”).

      To accomplish that equal access, as a public entity, Penn Hills “has an

affirmative duty to make reasonable modifications in its policies and programs to

avoid discrimination on the basis of disability.” K.K., 2017 WL 2780582, at *13

(cleaned up). Thus, Plaintiffs can prevail on their claim if they can prove that the

district knew D.A. “could not participate in the transportation program” because of a

disability but “refused to make a reasonable modification in its program” to provide

“access to the program equal to that” of nondisabled students. Id.; see also K.N. v.
Gloucester City Bd. of Educ., 379 F. Supp. 3d 334, 349 (D.N.J. 2019) (“As Plaintiffs

point out, and the District does not dispute, even if an activity may not be required

for FAPE by IDEA, Section 504, the ADA, and NJLAD may still require a school to

provide supports to allow equal access.”); Spencer County (KY) Sch. Dist., 31 IDELR

38 (OCR 1998) (“Since the student was placed by his parent in the private educational

program, i.e., home schooling, the District was not responsible for the student’s

transportation to or from his special education class in a District school except to



                                            - 11 -
        Case 2:20-cv-01124-NR Document 32 Filed 05/13/21 Page 12 of 14




the extent it provided transportation services to similar students without
disabilities.” (emphasis added)).
      That is precisely the claim that Plaintiffs are bringing here. As a result, the

cases that Penn Hills cites in support of its argument are unhelpful because they

address the completely different FAPE-related claim under the ADA and Section 504.

      For example, Penn Hills relies heavily on D.L. v. Baltimore City Bd. of Sch.

Comm’rs, 706 F.3d 256 (4th Cir. 2013). In that case, however, the student’s parents

explicitly challenged whether he should be allowed “to access special education

services while enrolled in a non-public school[.]” Id. at 258. The argument was that

the relevant regulations “mandate that [the district] provide [the student] with a

FAPE at a public school even while he continues to enroll in and attend a private

school.” Id. at 259. The court rejected that argument because it “would create an

individual right to special education and related services where none exists.” Id. at

260. Thus, unlike here, denial of a FAPE was at the heart of the case.

      The same goes for the other case that Penn Hills cites, Lauren W. ex. rel. Jean

W. v. DeFlaminis, 480 F.3d 259 (3rd Cir. 2007). In that case, the plaintiff complained

that she was denied related services necessary to provide her with a FAPE because

she was not dually enrolled. Id. at 273-74. By contrast, Plaintiffs are not asking
Penn Hills to provide any services related to the provision of a FAPE.

      Penn Hills’ misapprehension about the true nature of Plaintiffs’ claim is why

its argument that “D.A. has failed to demonstrate that the District has engaged in

discrimination by reason of D.A.’s disability” misses the mark. ECF 24, p. 2. From

Penn Hills’ perspective, any “‘differential treatment’ of D.A. is by reason of his private

school enrollment, and not his disability.” Id. But that’s only because Penn Hills

believes its obligation to provide specialized transportation can only arise in the

context of meeting its FAPE obligations. As discussed above, that is not the case.

                                          - 12 -
        Case 2:20-cv-01124-NR Document 32 Filed 05/13/21 Page 13 of 14




Penn Hills must provide equal access to its public services, separate and apart from

providing a FAPE. When viewed through that lens, D.A. is treated differently than

his non-disabled peers enrolled in Central Catholic—they can all ride the district’s

bus to school, while D.A. is left out because of his various disabling conditions. Thus,

if Penn Hills “refused when requested by [D.A.] to make a reasonable modification in

its transportation program to afford [him] access to the program equal to that of [his

nondisabled peers],” that could support a finding that Penn Hills discriminated

against him in violation of the ADA and Section 504. K.K., 2017 WL 2780582, at *14.

      Given that Plaintiffs’ theory of liability here is legally correct, that turns out

to dispose of the entire case. That is, the parties agree that D.A. has requested an

accommodation to allow him to benefit from the transportation services offered by the

district. ECF 17, ¶ 11. That means an “individualized inquiry” must be made “to

determine whether a specific modification for a particular person’s disability would

be reasonable under the circumstances as well as necessary for that person, and yet

at the same time not work a fundamental alteration.” PGA Tour, Inc. v. Martin, 532

U.S. 661, 688 (2001). Usually, these issues require some factual elaboration and

oftentimes will present disputes of fact. But not here. The parties have stipulated

that door-to-door transportation for D.A. is necessary to accommodate his disability,
and that it is a reasonable accommodation under the circumstances. ECF 30 (“The

Parties agree that door-to-door transportation is necessary for D.A. and reasonable

under the circumstances.”). As a result, summary judgment may be entered in favor

of Plaintiffs’ on their failure-to-accommodate claims.




                                         - 13 -
        Case 2:20-cv-01124-NR Document 32 Filed 05/13/21 Page 14 of 14




                                   CONCLUSION

      For the reasons above, the Court will grant Plaintiffs’ summary-judgment

motion, deny Defendant’s cross-motion, and enter final judgment in favor of

Plaintiffs. An appropriate order, consistent with this opinion, follows.3

      DATED this 13th day of May, 2021.
                                                      BY THE COURT:


                                                      /s/ J. Nicholas Ranjan
                                                      United States District Judge




3 The relief that this Court orders is a declaration as to the parties’ rights and
obligations, which is what Plaintiffs seek in their complaint and what Plaintiffs
appear to be seeking in their summary-judgment briefing. Plaintiffs’ complaint also
pleads injunctive relief and damages, but Plaintiffs have not presented any evidence
or argument warranting that relief, and so have forfeited that requested relief.
                                       - 14 -
